EXAMINER’S AMENDMENT AND STATEMENT OF REASONS FOR ALLOWANCE
EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

***** Begin Examiner’s Amendment *****
13. 	(Canceled).
14. 	(Canceled).
15. 	(Canceled).
16. 	(Canceled).
17. 	(Canceled).
18. 	(Canceled).
19. 	(Canceled).
20 	(Canceled).
21. 	(Canceled).
22. 	(Canceled).
23. 	(Canceled).
24. 	(Canceled).
25. 	(Canceled).
26. 	(Canceled).
28.	(Canceled).
30	(Canceled).

***** End Examiner’s Amendment *****

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Corrected Notice of Allowability
This Corrected Notice of Allowability is being provided to Applicant to correct a minor typographical issue within the Notice of Allowance dated February 5, 2021.  At the request of Applicant, page 7, line 11, has been changed from “Claims 1-13, 27 and 29 are allowed” to now read “Claims 1-12, 27 and 29 are allowed.”  No other changes were made.

Amendment
The Response, filed on January 20, 2021, has been received and made of record. In response to the Non-Final Office Action dated October 26, 2020, figure 4 and claims 1 and 27 have been amended.

Response to Arguments
Regarding the 35 U.S.C. 112(f) interpretation, Applicant asserts “that the Office Action fails to establish a prima facie case that these terms are means-plus-function limitations because (1) the Office Action places undue emphasis on the word “unit” separate and apart from the claimed expressions, and (2) the Office Action fails to give proper weight to the text of the specification in concluding that means-plus function claiming was intended. ”  However, absent evidence from Applicant to support what currently stands as merely assertions, the Examiner stands behind the interpretations.
Regarding the 35 U.S.C. 112(b) rejection of claims 1-5, 7, 27 and 29, Applicant’s position is established by the Remark in reference to “the stored image circle information being utilized by the imaging apparatus to increase a shiftable range of an image sensor in the imaging apparatus during image stabilization” being directed to an adjustment that results in a maximized shiftable range of the image sensor, and not an actual increase in the structural, shiftable range limitations of an image sensor, based on what could have been interpreted from the plain language of the claim.  In view of Applicant’s Remarks, the 35 U.S.C. 112(b) rejection of claims 1-5, 7, 27 and 29 is withdrawn.
Regarding the 35 U.S.C. 103 rejections of claims 1-5, 7, 27 and 29, Applicant's arguments, in view of the most recent amendments to the claims, have been fully considered and are found to be persuasive.  The 35 U.S.C. 103 rejections of claims 1-5, 7, 27 and 29 has been withdrawn.   

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“transmission unit’ in claims 1 -12; and 
“storage unit’ in claims 1-12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Election/Restrictions
Independent claims 1 and 27 are allowable (see Allowable Subject Matter, infra). The restriction requirement as set forth in the Office action mailed on October 16, 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Therefore, dependent claims 6 and 8-11, directed to non-elected species, are no longer withdrawn from consideration and are herein rejoined because the claims require all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-12, 27 and 29 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-12, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of an interchangeable lens apparatus attachable to an imaging apparatus, the interchangeable lens comprising an imaging optical system, a storage unit configured to store image circle information (i) on a 
Regarding claims 27 and 29, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of a control method for an interchangeable lens apparatus including an imaging optical system and attachable to an imaging apparatus, the control method comprising storing image circle information (i) on a relationship between an imaging condition and position information of an image circle of the imaging optical system and (ii) including image circle center information of the imaging optical system, the stored image circle information being utilized by the imaging apparatus to increase a shiftable range of an image sensor in the imaging apparatus during image stabilization, and transmitting at least part of the image circle information to the imaging apparatus.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO Patent Publication No.  WO 2018/123639 A1 to Takeuchi et al. teaches adjusting a sensor based on image circle information.
U.S. Patent Publication No. 2012/0293674 to Uenaka teaches adjusting an image sensor location to counteract motion.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318.  The examiner can normally be reached on Increased Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/GARY C VIEAUX/Primary Examiner, Art Unit 2697